 OPERATING ENGINEERS, LOCAL 30221InternationalUnion of Operating Engineers, Local302, AffiliatedWith AFL-CIOandRex Wyatt.Case 19-CB-1404October 21, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND BROWNOn June 3, 1970, Trial Examiner Leo F. Lightnerissued his Decision in the above-entitled proceeding,finding that Respondent had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision.Thereafter, theGeneral Counsel filedexceptions to the Trial Examiner's Decision and asupporting brief, and Respondent filed a brief inanswer thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at this hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'filedby General Counsel and Respondent have beencarefully considered.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONSI.BUSINESS OF THE EMPLOYERMountain Pacific Chapter of the Associated GeneralContractors of America, Inc., is, and at all times hereinmaterial,has been an association whose membershipconsists of various general contractors and other employersofoperatingengineers in the State ofWashington.Mountain Pacific was formed and exists for the purpose,interalia,of representing its employer-members incollective-bargaining with labor organizations, includingRespondent. The employer-members of Mountain Pacific,in the course and conduct of their business operationsannually realize, in the aggregate, a gross income in excessof $1,000,000 and purchase goods and supplies fromoutside the State of Washington valued in excess of$50,000, and perform services valued in excess of $50,000for the United States Government relating to nationaldefense.Fiorito Brothers is a State of Washington corporation,engaged in construction in said State, with its principalplace of business in Seattle, Washington. It has an annualbusiness involving a gross income in excess of $500,000 andit imports goods from outside the State of Washington in anamount in excess of $50,000, and it is an employer-memberofMountain Pacific, and bound by the terms andconditions of a contract between Mountain Pacific andRespondent.The complaint alleges, the answer admits, and I find thatMountain Pacific and Fiorito Brothers are each employerswithin the meaning of Section 2(2), engaged in commerce,and in activities affecting commerce, within the meaning ofSection 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELEO F. LIGHTNER, Trial Examiner: This proceeding washeard before me in Seattle, Washington, on February 17,1970, on the complaint of General Counsel and the answerof International Union of Operating Engineers, Local 302,AffiliatedwithAFL-CIO, herein referred to asRespondent.' The complaint alleges violations of Section8(b)(2) and (1)(A) and Section 2(6) and (7) of the LaborManagement Relations Act, 1947, as amended (61 Stat.136, 73 Stat. 519, 29 U.S.C. Section 151et seq.),hereincalled the Act. the parties waived oral argument and briefs1A charge herein was filedon April 7, 1969. A complaintwas issued onOctober 24, 1969.II.RESPONDENT IS A LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find, thatRespondent, at all times material herein, is and has been alabor organization within the meaning of Section 2(5) of theAct; and that the jurisdiction extended to it by itsInternational includes the following described area in theState of Washington: the counties of Clallam, Jefferson,Mason, Grays Harbor, Kitsap, Island, San Juan, King,Snohomish, Skagit,Whatcom, Chelan, Kittitas, and thatportion of Okanogan, Douglas, and Yakima lying west ofthe 120th meridian.III.THE UNFAIR LABOR PRACTICESThe" IssueThe principalissue raised by the pleadings and litigatedat the hearing is whether the Respondent, as more fully setforth in the complaint,engaged in conduct in contraventionof the provisions of Section 8(b)(2) and(1)(A) of the Act, by186 NLRB No. 4 22DECISIONSOF NATIONALLABOR RELATIONS BOARDrefusing to dispatch Rex Wyatt, as a scraper operator, at therequest of Fiorito Brothers, on or about March 18, 1969,and thus caused Fiorito Brothers to discriminate againstRex Wyatt in regard to his hire in violation of Section8(a)(3) of the Act.Respondent denied the commission of any unfair laborpractice, and affirmatively asserted that for an applicant tobe eligible to be referred out of order, by reason of prioremployment, such applicant must have worked for suchemployer under the specific collective-bargaining agree-ment and that the Charging Party did not so qualify.BackgroundThe facts set forth under this section are undisputed.Effective June 1, 1968, and, by its terms, remaining ineffect untilMay 31, 1971, a collective-bargaining agree-ment was entered into between the Mountain Pacific,Seattle Northwest and Tacoma Chapters of the AssociatedGeneral Contractors of America, Inc., and Respondent.The jurisdiction of the Union set forth,supra,and thegeographical coverage of the agreement are identical.We are herein concerned with what are referred to as the"HiringHall" provisions, contained in Appendix "A,"particularlysections3, 4, and 5.Section 3 outlines the order of reference, for hiring orrehiring,from an out-of-work list in the followingsequence:Group 1, operatingengineers"who have beenemployed by an employer or employers, parties to thisagreement" who have worked 500 hours or more within aperiod of 2 years immediately preceding registration date;Group 2, operating engineers with the same qualificationsbut less than 500 hours employment within the 2-yearperiod;andGroup 3, all other applicant operatingengineers.Section 3 also contains the following definitions:Employees covered by this Agreement have certainaccrued rights or benefits for themselves and theirdependents under health and welfare and pension planswhich accrue to them by virtue of length of employmentwith employers party to this Agreement, and such rightsare generally continuous while under employment andremain effective until a certain period of time after lay-off or discharge.Priority rightsmeanthe rightaccruingto employees,as hereafter provided in this Agreement, through lengthof service with employers party to this Agreement whichwillentitle the operating engineer to a priority orpreference of rehire after termination or lay-off.The Employer Associations and the Union shallmake up and prepare the roster for preference of rehireby grouping all operating engineers who come withinthe above classifications and shall utilize the health andwelfare and pension records in establishing theseaccrued rights based on length of employment."Employers" under this paragraph mean, (1) anyemployer party to this Agreement, (2) an out-of-townemployer who adopts or works under this Agreementand contributes to the health and welfare and/orpension plans,and (3) any employer who employsoperating engineers under the terms of this Agreementand is a contributing employer, within the meaning ofthe health and welfare and pension plans.Section 4 provides:Registrationor re-registration of applicants forreferral shall be accepted by the Union at any timeduring its customary office hours. All applicants shallbe registered in the order of time and date ofregistration.To remain on the registration list, anapplicant for referral must renew his registration notlater than ninety (90) days from the date of his lastregistration.There shall be three groupings of the out-of-work list. All operatingengineerswith accrued rightsshall be registered in either Group I or Group 2, and allother operating engineers,who are qualified, butwithout accrued rights, shall be registered in Group 3.Each applicant for employment shall be required tofurnish such data, records, names of employers andlength of employmentand licensesthat may be deemednecessary, and each applicant shall complete suchforms or registration as shall be submitted to him.Applicants for employment shall also list any specialskills they may possess.Section 5 provides, in part:(e)The referral procedure as contained herein shallbe followed except that, (I) requestsby employers forkey men to act as supervisors, master mechanics orforemen shall be honored without regard to therequestedman's place on the out-of-work list, (2)requests by employers for a particular man previouslyemployed by the employer and who has been layed offor terminated by the employer within five (5) yearsprevious to the request shall be honored without regardto the requested man's place on the out-of-work list.The same chapters of AGC also have a collective-bargaining agreement with Local 612, of the same union,whose geographical jurisdiction encompasses Pierce, Thur-ston, Lewis, and Pacific Counties, Washington, except for aportion of Pacific County therein described. The effectiveperiod of this agreement was identical to the period of theagreementbetween AGC and Local 302. The agreementwith Local 612 contains provisions identical with thoseprovisions of the Local 302 contract set forthsupra.Fiorito Brothers is a member of the identified chaptersand is a signatory to bothagreements.Sequence of Events-March 18, 1969, and thereafterElmerWarren Jones has been a foreman and jobsuperintendent for Fiorito Brothers more than 20 years.Jones was Fiorito Brothers superintendent on an undertak-ing described as the Nisqually job, located in ThurstonCounty, in the jurisdiction of Local 612, which the recordindicates was completed approximately in the fall of 1968.Jones credibly related that, in June or July 1968, heterminated Rex Wyatt, a scraper operator, (also called a OPERATING ENGINEERS,LOCAL 30223pulloperator)Charging Party herein, who had beenemployed on the Nisqually job 2In March 1969 Jones commenced work on what is calledtheYakima job, in the geographical jurisdiction ofRespondent.On March 18, 1969, Jones requested thatDavid Kellogg, dispatcher in the Yakima office, dispatchRex Wyatt. Jones asserted that Kellogg responded that hecould not clear Wyatt as Wyatt did not have "his hoursin." 3Kellogg, whom I find to be a credible witness, assertedthat Jones made the request while Kellogg was at thejobsite.4 Kellogg asserted he checked the,' Yakima officeltosee ifWyatt was registered .5 When Kellogg ascertained thathis office had no information about Wyatt he called Seattle,and was advised by Morris Langberg, secretary of Local302, that Wyatt had no hours of work in the area of Local302, and, accordingly, was not eligible for a recall as aformer employee within the meaning of Section 5(e)(2) ofthe Appendix,supra.6GeneralCounsel does not dispute the accuracy ofRespondent's records.However, at the outset of thehearing,he asserted that the evidence would reflectdiscrimination on the part of Respondent in that thetreatment accordedWyatt was at variance with thetreatment accorded two other employees of the FioritoBrothers, identified as Hintz andBauman.The recordevidence of the employment of Hintz and Bauman is nextset forth.Superintendent Jones credibly related that Hintz andBauman wereemployed, by Fiorito Brothers, at a jobidentified as the Northgate job, which had started inNovember 1968, and was within the jurisdiction of Local302. Thus the transfer to Yakima constituted continuousemployment, and was not a recall or rehiring of either ofthese employees.In 1965 and 1966, Hintz worked under superintendentJones, on what Jones identified as the Tukwila job, withinthe jurisdiction of Local 302. Hintz then worked, underJones, on the Nisqually job, for several years, until it wascompleted. Jones then transferred Hintz directly to theNorthgate job, with no break in service. The transfers ofHintz to and from the geographical areas of Local 302 and612 did not involve a break in service.Jones credibly related he transferred Bauman from theNorthgate job to the Yakima job in March 1969. There wasno break in service and both jobs were in the geographicalarea of Local 302.7 The first time Bauman worked for Joneswas, inferentially, during the summers of 1967 and 1968 onthe Nisqually job. Jones acknowledged he did not adviseeither Local 302 or 612 when Bauman commenced work atNorthgate, in the fall of 1968. Bauman acknowledged therewas a break in service between the Nisqually job and the2It appearsWyatt was employed, by FioritoBrothers,for about oneyear.3Kellogg assertedthat ifWyatt had previously worked for FioritoBrothers"in 302s area" he would have been eligiblefor employment.4Wyatt,having assertedthathe talked to Jonespreviously about goingtowork,and relating thatJonesthought he was clearedto go to work,recited one effort to obtain clearance,at the union office,on March 18, at7:30 a.m.,when Kellogg refused to issue a dispatchslip.According toWyatt,he had a further discussionwithKellogg the followingday at thejobsite,with Detore,a Fiorito partner present.I find the confusion on theprecise dateof theunion refusal to grant clearanceunimportant.Northgate job.He estimated the length of time asapproximating 1 month.It follows that approval of thetransfer,by Local 302,was neither sought nor obtained.AccordingtoBauman,JohnMurphy,abusinessrepresentativefor Local 302,recognized him while Baumanwas working at Northgate.Murphy knew Bauman from thelatter'swork on theTolt RiverDam, where Murphy wasbusiness agent during a period of 3 years in 1961, 1962, and1963.Bauman asserted he worked in and out of thegeographical area of Local 302 many times during the past17 years,identifying Olson, inferentially the contractor, atEnumclaw,in King County,as the individual by whom hewas employed.There is no evidence that Kellogg,inMarch 1969, wasadvised of the methodby which FioritoBrothers obtainedthe services of Bauman in the fall of 1968.I turn next to the evidence relative to the understandingof the parties to the contract relative to the meaning of theprovision of section 5(e)(2) of theAppendix.Melvin Hord is manager of the Mountain Pacific Chapterof the Associated General Contractors,and has been for 11years. Hord has been a participant in negotiations betweenthe Associationand Local 302and, on several occasions,has been chairman of the negotiating committee. Hordcredibly relatedthat section 5(e)(2) was inserted in theagreement in 1959,at the end of an 8-week strike,duringwhich the hiring hall clause was the main issue. Hordasserted that the chaptersof AGC,identifiedsupra,havejointlynegotiated with both locals, and in 1963,as well as inother years, have sought to obtain one agreement coveringthe entire geographical areas of Locals 612 and 302, withoutsuccess. One reason advancedby the Unions,as a basis fortheir refusal,was their desire to retain local jurisdictionover hiring.Accordingly,Hord related the practice underthe provisions of section 5(e)(2) has been for employers torequest individuals who have worked for them "in theterritory"orwithin the jurisdiction of the Local Unionwithin the previous 5 years.Russell T.Conlon is business manager of Local 302 andgeneral vice president of the International.He has beenbusiness manager,the chief executive officer in the local,for 10 years. He is also chairman of the negotiatingcommitteeof Local 302.Conlon corroborated the assertionof Hord.He asserted the interpretation of the parties of theprovisions of section 5(e)(2) has been: that a man who hasbeen previouslyemployed bythe employer and who hasbeen laid off or terminated within 5 years "if he has workedin our area"is entitled to be calledback.The number ofhours the employee may have worked is of noconsequence.85Wyatt does not contend that he registered as unemployed with Local302, prior to March 24.6Langberg,whose duties included the preparation and maintenance ofrecords of transfers of members from other locals, corroborated Kelloggrelative to their conversation.°Bauman corroborated Jones.Dallas Stiegelmeyer has been business manager of Local 612 for 14months,and has been business representative since January 1, 1960. Inasserting that an employer could not request an individual by name whohad never performed any work in the territorial area of Local 612, withinthemeaning of section 5(e)(2), Stiegelmeyer corroborated Conlon and(Continued) 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUDINGFINDINGSItisundisputed that Respondent operates what iscommonly referred to as a "hiring hall." In the Local 357cases the Supreme Court held: If hiring halls are to besubjected to regulation that is less selective and morepervasive, Congress not the Board is the agency to do it.The Court held that Section 8(a)(3) does not outlaw allencouragement or discouragement of membership in labororganizations; only such as is accomplished by discrimina-tion is prohibited.'°Similar to the case at bar, the Supreme Court inLocal 357said.Nothing is inferrible from the present hiring hallprovision except that employer and union alike sought toroute "casual employees" through the union hiring hall andrequired a union member who circumvented it to adhere toit.liInitially,General Counsel asserted the evidence woulddemonstrate that the treatment accordedWyatt, byRespondent, was at variance with that accorded Hintz andBauman. Obviously, the last two were transferred, fromNorthgate to Yakima, as employees of Fiorito Brothers.In his brief, General Counsel urges that Wyatt wasdiscriminated against, by Kellogg, in that the treatmentaccorded him varied from a presumed failure on the part ofMurphy to inquire into the circumstances surrounding thehiring of Bauman, by Jones, at Northgate.12 There is noevidence in this record, that Murphy, or any Local 302official,was apprised of Bauman's break in employmentAssuming, without finding, that Murphy was negligent inperforming his functions at Northgate, it does not followperforce that the action of Kellogg relative to Wyatt wasdiscriminatorily motivated. Bauman, unlike Wyatt, neithersought nor obtained a Local 302 clearance Accordingly, Ifind no evidence of probative value which would support afinding that the refusal of Kellogg to dispatch Wyatt, onMarch 18, 1969, was discriminatorily motivated.I turn next to the question of whether section 5(e)(2) ofthe collective-bargaining agreement, as interpreted andapplied by the parties, is in derogation of the Act. I havefound that a right of recall by an employer is limited toemployees engaged within the geographical jurisdiction ofthe Union.Respondent correctly urges that Congress, in 1959, addedSection 8(f) to the Act, providing in part:Itshallnot be an unfair labor practice undersubsections (a) and (b) of this section for an employerengaged primarily in the building and constructionindustry to make an agreement covering employeesthemeaning of section 5(e)(2), Stiegelmeyer corroborated Conlon andHord9Local357,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen& Helpers of America v N L R B,357 U S 667, 67710 Id at 67511Id at 67612Respondent erroneously asserts that Bauman was moved fromNisqually to Northgate without a break in service13CitingLocalUnionNo18,InternationalUnionofOperatingengaged (or who, upon their employment, will beengaged) in the building and construction industry witha labor organization of which building and constructionemployees are members . . . because . . . (3) suchagreement requires the employer to notify such labororganization of opportunities for employment with suchemployer, or gives such labor organization an opportu-nity to refer qualified applicants for such employment,or (4) such agreement . . . provides for priority inopportunities for employment based upon length ofservice with such employer, in the industry or in theparticular geographical area... .Respondent urges that a consistent application of arequirement that a registrant on the out-of-work list haveprior employment within the geographical area covered bythe collective-bargaining agreement between Local 302 andMountain Pacific - AGC is not violative of Section8(b)(1)(A) or (2) of the Act.13 I concur.Accordingly, absent evidence to sustain a finding ofviolation of the provisions of Section 8(b)(1)(A) and (2) ofthe Act, I will recommend dismissal of the complaint.On the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.InternationalUnion of Operating Engineers, Local302, Affiliated with AFL-CIO, is, and has been at all timesmaterial,a labor organization within the meaning ofSection 2(5) of the Act2.Mountain Pacific Chapter of the Associated GeneralContractors of America, Inc., and Fiorito Brothers are, andeach has been at all times material, an employer, engagedin commerce, within the meaning of Section 2(2), (6), and(7) of the Act.3Respondent has not engaged in conduct constitutingunfair labor practices: (1), within the meaning of Section8(b)(2), by causing or attempting to cause Fiorito Brothersto discriminate against Rex Wyatt in regard to his hire, inviolation of Section 8(a)(3); or (2), by restraining orcoercing Rex Wyatt in the exercise of rights guaranteed inSection 7, in violation of Section 8(b)(1)(A) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, I recommend that the complaint bedismissed in its entirety.Engineers, AFL-CIO, et al (Ohio Pipe Line Construction Company, et al),144 N LRB 1365,InternationalUnion of Operating Engineers, Local No 98,AFL-CIO (Consolidated Gas and Service Co),155 NLRB 850,Local 542,InternationalUnion of Operating Engineers, AFL-CIO (Ralph AMarino,GeneralContractor),151NLRB 497,LocalUnionNo 337, UnitedAssociation of Journeymen and Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada, AFL-CIO (Townsendand Battum,Inc), 147 NLRB 929, andPacificMaritimeAssociation,155 NLRB 1231